Casey, J.
Appeal from an order of the Supreme Court (Fischer, J.), entered July 25, 1986 in Broome County, which granted defendant’s motion to set aside a verdict rendered in favor of plaintiff, and granted a new trial unless plaintiff stipulates to a reduced verdict.
*956Since defendant has not appealed, the only issue to be decided is whether Supreme Court erred in setting aside the verdict in favor of plaintiff unless plaintiff stipulates to accept a reduction in the amount of the verdict from $150,000 to $80,000. Plaintiff presented expert proof that he had suffered psychic and emotional damage which affected his ability to enter into and maintain intimate relationships. One of the experts testified that "[t]o some extent the damage is permanent”, and he opined that future therapy for plaintiff would cost some $6,000 per year for the first two to four years and $2,000 to $2,500 per year thereafter. The record, however, established that therapy had cost plaintiff $700 to the date of trial, and that plaintiff has been productively employed, has been attending school and has entered into an intimate relationship with another woman. The record as a whole supports Supreme Court’s decision and its order should be affirmed.
Order affirmed, with costs. Main, J. P., Casey and Yesawich, Jr., JJ., concur.